MEMORANDUM *
The appellant challenges the district court’s grant of a protective order in an antitrust suit between two other parties, Oracle Corporation (Oracle) and the United States Department of Justice (DOJ). The appellant contends that the protective order improperly allows Oracle’s in-house counsel access to its highly-confidential documents. These documents were used by the DOJ in the course of preparation for litigation and were thus subject to production pursuant to the Federal Rules of Civil Procedure. Because the underlying litigation is over, DOJ has decided not to appeal, Oracle’s outside counsel has promised to refrain from disclosing the documents, and the documents were discoverable, the parties lack a legally cognizable interest in the outcome of this litigation. Thus, the appeal is moot. See, e.g., Lasar v. Ford Motor Co., 399 F.3d 1101, 1108 (9th Cir.2005). Further, even if the district court’s protective order was insufficient, Fidelity Employer Services Company’s harm is not likely to be repeated, nor would it typically evade review. See Lewis v. Continental Bank Corp., 494 U.S. 472, 481, 110 S.Ct. 1249, 108 L.Ed.2d 400 (1990). We dismiss for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.